 In the Matter ofSEYMOUR WOOLEN MILLsand,LocAL UNTON No. 11,UNITED TExTILE WORKERS OF AMERICA,A. F. or L.Case No. 9-R-11,907.Decided October 30, 19113Dlr. Paul Y. Davis,of Indianapolis, Ind., for the Company.Mr. John 0. McGla.Rhan,of Baraboo, Wis., for the Union.Mr. Jo.Reph W. I^ull;i.e,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a first amended petition filed by Local Union No. 11, UnitedTextileWorkers of America, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Seymour Woolen Mills, Seymour,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeBenjamin E. Cook, Trial Examiner. Said hearing was held atBrownstown, Indiana, on October 8, 1943.The Company and theUnion appeared, participated,' and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSeymour Woolen Mills is an Indiana corporation operating a plantin Seymour, Indiana, where it is engaged in the manufacture of woolengoods, blankets, flannels, and piece goods.The principal raw mate-rials used at its plant are raw wools in both grease and scoured state.The Company annually purchases over 1 million dollars worth of raw53 N L. R B., No. 57.32J 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials, approximately 85 percent of which is shipped to its plantfrom points outside the State of Indiana.The annual value of fin-ished products sold by the Company exceeds 2 million dollars, ofwhich approximately 95 percent is shipped to points outside the Stateof Indiana.The Company admits that it is engaged in commercewithin the meaning of the National J.abor Relations Act.II. THE ORGANIZATION INVOLVEDLocal Union No. 11, United Textile Workers of America, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn August 1943, the Union requested the Company to recognize itas the exclusive bargaining representative of the employees within analleged appropriate unit.The Company refuses to accord the Unionsuch recognition unless and until the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees within the unit hereinafter found to beappropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesof the Company, excluding foremen, assistant foremen, office andclerical employees, plant protection employees, leadmen and all super-visory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees or effectivelyrecommend such action, constitute an appropriate unit.The Com-pany contends, however, that Granville Murphy, a leadman, is not asupervisory employee. It is clear from the record that Murphy,although he receives more per hour than any of the other workersbecause of his extensive experience and, on one occasion, directed thework of employees during a week's absence of the foreman, does nothave*the authority to make recommendations as to changes in statusof employees.We shall, therefore, include him in the unit.1 The report of the Field Examiner shows that-the Union submitted 149 membershipcards bearing apparently genuine signatures of 130 persons whose names appear on theSeptember 11, 1943,pay roll of the Company,which contains the names of 282 personswithin the alleged appropriate unit. SEYMOUR WOOLEN MILLS323We find that all production and maintenance employees of the Com-pany, excluding office and clerical employees,plant protectionemployees, foremen,assistant foremen, leadmen(with the exceptionofMurphy),and all other supervisory' employees with authority tohire, promote,discipline or otherwise effect changes in the status ofemployees or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.A question was raised at the hearing concerning the voting statusof employees who voluntarily applied for and were inducted intomilitary service or training,without first securing a leave of absencein accordancewith the policy of the Company.Under theServiceExtension Act of August 18,1941, Public Law 213, Section(7), per-sons who, subsequent to May 1, 1940,have entered upon active dutyin the land or naval forces eitherby voluntaryenlistment or other-wise, are entitled to the same reemployment benefits as persons in-ducted under the Selective Training and Service Act. Section 9 (c)of the Selective Training and Service Act provides that any person,who is restored to a position in accordance with the provision of theAct, shall be considered as having been on a furlough or leave ofabsence during the period of training and service in the land ornaval forces.We find that the employees in question are within thecontemplation of the Direction and shall be eligible to vote, subjectto the limitation set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuantto ArticleIII, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain,representa-tives for the purposes of collectivebargainingwith Seymour WoolenMills, Seymour,Indiana, an election by secret ballot shall be con-ducted as early as possible, but not laterthan thirty(30) days from 324DECISIONSOF NATIONALLABOR RELATIONS BOARDthe date of this Direction,under the direction and supervision ofthe Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11,of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction,including employees who did not workduring said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any persons who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofelection,to determine whether or not they desire to be represented byLocal Union No. 11, United Textile Workers of America. A. F. of L.,for the purposes of collective bargaining.MR. GERAi;D D. REILLY took no part in the consideration of theabove Decision and Direction of Election.